Title: To George Washington from David Jameson, Jr., 23 May 1793
From: Jameson, David Jr.
To: Washington, George



Dear Sir
York Town Virginia 23d May 1793

In a meeting of the Dismal Swamp Company at this place yesterday it was determined that each Share should on or before the first day of July next Contribute Eighty Dollars for purposes in the resolution expressed, And as I was deputed to Represent my Uncle David Jameson of this place (who was unable to attend in person) And entered the proceedings; I was requested to write to the absent Members or their representatives to give information of the requisition, and appointment of another meeting—I have therefore taken the liberty of enclosing those two resolutions to you, and to inform you that it is earnestly requested that all concerned will either attend in person or by representatives properly Authorised to Act for them as business of Consequence is proposed —Some changes by descent and purchases

has taken place and introduced some New Members who appear anxious to improve that property, in consequence of which it is hoped Active measures will be persued for that purpose.
You will observe that the money is directed to be paid into the hands of my worthy relation your old friend as Treasurer. But I am very Sorry to inform you that I much fear he will not live to see that time arrive, as he is at this moment, and has been for four Weeks past on a languishing bed in a very, very low State—hardly able to Articulate a word owing to a most Violent Spasmodic affection Which Continued on him for upwards of four hours in consequence of Which his whole Nervous Sistem has undergone a great change which with a fever which has attended him ever since has reduced him so low that he is now incapable of giving any assistance to move him on his bed. I have been particular on this Subject because I hope he has your good wishes and Esteem—My Brother (Colo. John Jameson) or myself will be here to do whatever may be necessary in his stead. Although I have not the Honor of a personal acquaintance with you I must take the liberty to assure you that I am with most Sincere Esteem and Hearty wishes for your Happiness Your Obedient Humble Servant

D. Jameson Junr

